388 S.C. 279 (2010)
696 S.E.2d 586
The STATE, Petitioner,
v.
James W. BODENSTEDT, Jr., Respondent.
No. 26842.
Supreme Court of South Carolina.
Heard June 23, 2010.
Decided July 26, 2010.
*280 Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Salley W. Elliott, and Assistant Attorney General David Spencer, all of Columbia, and Solicitor Robert M. Ariail, of Greenville, for Petitioner.
Senior Appellate Defender Joseph L. Savitz, III, of Commission on Indigent Defense, of Columbia, for Respondent.
PER CURIAM:
We granted a writ of certiorari to review the Court of Appeals decision in State v. Bodenstedt, 381 S.C. 545, 674 S.E.2d 174 (Ct.App.2009). On certiorari, we were presented with the question whether the Court of Appeals erred in reversing and remanding Respondent's sentence, which the trial court amended based on Respondent's disturbances in the courtroom. After careful consideration, we now dismiss certiorari as improvidently granted.
DISMISSED.